Citation Nr: 0926168	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07 20 084	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
residual right inguinal hernia scar.

2.  Entitlement to a compensable rating for post-operative 
right inguinal hernia.

(The issue of entitlement to payment or reimbursement for 
unauthorized private medical services on July 13, 2007, is 
addressed in a separate decision under the same docket 
number.)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1999 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided VCAA notice by correspondence dated in September 
2005, March 2006, May 2008, and August 2008.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist claimants which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
increased rating claim shall be denied.  See 38 C.F.R. 
§ 3.655 (2008).  The Court has also held, however, that VA's 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining relevant evidence.  

In this case, the record shows a June 2008 VA examination was 
rescheduled because the Veteran was in Africa and that a 
scheduled September 2008 examination was cancelled because he 
was in China.  There is no indication in the available record 
as to when the Veteran was notified of the scheduled 
examination in September 2008 or when he reported he would 
not attend.  In a December 2008 statement he also reported 
that he had received medical treatment at a VA hospital in 
Washington, DC.  The Board finds the Veteran has demonstrated 
good cause for his failure to report for the requested 
examination and that further efforts are required for an 
adequate determination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for his service-
connected disabilities since June 2006.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.

All attempts to procure records should 
be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that 
effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be afforded 
appropriate VA examinations for opinions 
as to the current nature and severity of 
his service-connected right inguinal 
hernia and residual right inguinal hernia 
scar.  The examinations should be 
performed in accordance with the 
guidelines established in VA's worksheets 
for muscle examinations and scar 
examinations (revised February 27, 2009).  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner 
for review of the case.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


